Exhibit 10 (c) LEASE AGREEMENT L/S THREE CRESCENT DRIVE, LP Landlord AND TASTY BAKING COMPANY Tenant AT Three Crescent Drive Philadelphia Navy Yard Corporate Center Philadelphia, PA 19112 LEASE AGREEMENT TABLE OF CONTENTS Page 1. Basic Lease Terms and Definitions 1 2. Premises 3 3. Use 4 4. Term; Possession; Extension Options 4 5. Rent 5 6. Operating Expenses. 5 7. Services 6 8. Insurance; Waivers; Indemnification 7 9. Maintenance and Repairs 8 10. Compliance 9 11. Signs 10 12. Alterations 10 13. Mechanics' Liens 11 14. Landlord's Right to Relocate Tenant; Right of Entry 11 15. Damage by Fire or Other Casualty 12 16. Condemnation 13 17. Quiet Enjoyment 13 18. Assignment and Subletting 13 19. Subordination; Mortgagee's Rights 14 20. Tenant's Certificate; Financial Information 15 21. Surrender 15 22. Defaults - Remedies 16 -i- 23. Tenant's Authority 19 24. Liability of Landlord 19 25. Miscellaneous 20 26. Notices 21 27. Security Deposit 21 28. Parking 22 29. Tenant Improvement Work. 22 30. Brokers 25 31. First Floor Coffee Shop. 26 32. Additional Space 27 33. Keystone Opportunity Zone Provisions 28 -ii- THIS LEASE AGREEMENT is made by and between L/S THREE CRESCENT DRIVE, LP, a Pennsylvania limited partnership ("Landlord") and TASTY BAKING COMPANY, a corporation organized under the laws of Pennsylvania ("Tenant"), and is dated as of the date on which this Lease has been fully executed by Landlord and Tenant (the "Effective Date"). 1.Basic Lease Terms and Definitions (a)Premises:Portions of the second, and all of the third, floors of the Building, as shown on
